DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 10/14/2021, claims 11 and 17 have been amended, and claim 16 has been cancelled. Currently, claims 1-12, 14-15 and 17-19 are pending.

Allowable Subject Matter
Claims 1-12, 14-15 and 17-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a head mounted display device that displays image based on gaze and HMD motion prediction.
Independent claim 1 distinctly features: 	
“using the predicted future location of the HMD to adjust a beamforming direction of an RF transceiver in a direction that is towards the predicted future location of the HMD; tracking a gaze of a user of the HMD; predicting a movement of the gaze of the user to a predicted future region where the user will look next in the virtual environment based on analyzing a trajectory of the gaze of the user and based on analyzing a trajectory of the HMD; generating video depicting a view of a virtual environment for the HMD; wherein the regions of the view are rendered differently based on the predicted movement of the gaze of the user, wherein the predicted future region starts being rendered before the gaze of the user is at the predicted future region; wirelessly transmitting the video via the RF transceiver to the HMD using the adjusted beamforming direction”

Independent claim 11 distinctly features: 	
“analyzing the sensor data and a state of the interactive application to determine a predicted future location of the HMD, wherein the state of the interactive application is correlated to crowd-sourced HMD location or movement patterns, such that the predicted future location of the HMD in the interactive environment is determined based on the crowd- sourced HMD location or movement patterns; using the predicted future location of the HMD to adjust a beamforming direction of an RF transceiver in a direction that is towards the predicted future location of the HMD; wirelessly transmitting video depicting the view of the virtual environment via the RF transceiver to the HMD using the adjusted beamforming direction; tracking a gaze of a user of the HMD; predicting a movement of the gaze of the user to a predicted future region where the user will look next in the virtual environment; wherein the regions of the view are rendered differently based on the predicted movement of the gaze of the user, wherein the predicted future region starts being rendered before the gaze of the user is at the predicted future region”

However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious the image based on the predicted location of use gaze is rendered before the gaze actually is directed to that location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626